[Cite as State v. Wright, 2019-Ohio-4460.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                     :

                 Plaintiff-Appellee,               :
                                                             No. 108026
                 v.                                :

JOSEPH WRIGHT,                                     :

                 Defendant-Appellant.              :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: October 31, 2019


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                              Case No. CR-18-624971-A


                                             Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, Mary Weston and Melissa Riley, Assistant
                 Prosecuting Attorneys, for appellee.

                 David L. Doughten Co., L.P.A., and David L. Doughten, for
                 appellant.


EILEEN T. GALLAGHER, J.:

                   Defendant-appellant, Joseph Wright, appeals from his conviction

following a jury trial. He raises the following assignments of error for review:

        1. It is improper to join separate charges when the issues and facts are
        not separate and distinct. In such case, the jury is likely to confuse
      which evidence relates to which charge, it is prejudicial error to join the
      cases.

      2. The introduction of the complainant’s hearsay statements regarding
      an alleged kidnapping and sexual assault violated the appellant’s right
      to confrontation.

      3. The trial court erred by permitting witnesses to provide prejudicially
      irrelevant testimony which allowed the jury to base its verdict on
      matters other than evidence of the actual offense charged.

      4. The prosecutor’s improper argument in the state’s closing
      summation deprived the appellant of his right to a fair trial.

      5. The state failed to establish that Cuyahoga County had venue to
      charge the appellant with the underlying offense.

              After careful review of the record and relevant case law, we affirm

Wright’s conviction.

                       I. Procedural and Factual History

              In January 2018, Wright was named in a four-count indictment,

charging him with rape in violation of R.C. 2907.02(A)(2), with a sexually violent

predator specification; gross sexual imposition in violation of R.C. 2907.05(A)(1);

kidnapping in violation of R.C. 2905.01(A)(4), with a sexual motivation specification

and a sexually violent predator specification; and unlawful sexual conduct with a

minor in violation of R.C. 2907.04(A). The rape, gross sexual imposition, and

kidnapping offenses stemmed from allegations that Wright sexually assaulted

victim, S.S. (d.o.b. July 25, 1974), in January 1998. The unlawful sexual conduct

with a minor offense stemmed from an allegation that Wright engaged in sexual

conduct with then 15-year old victim, M.S. (d.o.b. Aug. 15, 1989), in April 2005.
               In July 2018, Wright filed a motion to sever counts in the indictment

pursuant to Crim.R. 14. Wright asserted that he would be substantially prejudiced

if all four counts of his indictment were tried together. In his motion to sever, Wright

argued, in relevant part:

      Under no circumstances should Mr. Wright’s two cases be joined in a
      single trial. To do so would unfairly prejudice the defense’s right to a
      fair trial by allowing the State to make an end run around the ban
      against “other acts” evidence and inviting the jury to draw the
      forbidden inference that Mr. Wright must be guilty of one crime
      because he is charged with another, and vice versa.

Following a hearing, the trial court denied Wright’s motion to sever. The matter

proceeded to a jury trial, where the following relevant evidence was adduced.

                                     Victim S.S.

               In January 1998, S.S. was walking alone to a convenience store when

she was grabbed from behind and put into the backseat of a vehicle. A hat was placed

over S.S.’s head, preventing her from seeing the individual who moved her inside

the vehicle. Once inside the vehicle, S.S. heard several male voices. She testified

that the men had “Caribbean” accents. After driving for approximately 20 or 25

minutes, S.S. was removed from the vehicle and was pushed inside a house. S.S. was

taken into a room where her clothes were removed and one of the men put his penis

inside her vagina. The hat was not covering S.S.’s face during the incident. However,

S.S. testified that she could not see anyone because the room was “pitch dark.” S.S.

stated that she was crying during the incident and was too scared to fight back. She

expressed that she believed the male ejaculated because she felt something wet on

her vagina.
              When the first incident concluded, S.S. was forced to have vaginal

intercourse a second and third time. S.S. could not state whether the same person

committed each assault. After some time, a hat was placed back over S.S.’s head and

she was put back inside a vehicle. S.S. testified that she was dropped off in an

unfamiliar neighborhood. When S.S. eventually made her way home, she contacted

her friend and told her what had occurred. S.S. was subsequently taken to the

hospital, where she spoke with the police and a rape kit was collected.

              Cristina Vomero testified that in January 1998, she was working as a

nurse in the emergency room at University Hospitals. Nurse Vomero testified that

she performed the rape-kit examination on S.S. and took a narrative report as part

of her examination. S.S.’s narrative stated, in relevant part:

      This is a 24-year old female who states that when she was on East 31st
      and Payne walking to the store [at] approximately 7 p.m. last night was
      raped by three unknown Jamaican men that were in a black car.

              Officer Raymond Chipgus of the Cleveland police department

testified that he was working as a patrol officer in January 1998, when he responded

to University Hospitals to speak with S.S. about the alleged incident. Upon arrival,

Officer Chipgus spoke with S.S. and photographed her injuries. Officer Chipgus then

took custody of S.S.’s sealed rape kit and transported the evidence to the police

department’s secured property room.

              S.S.’s rape kit was submitted to the Ohio Bureau of Criminal

Investigation (“BCI”) in 2013. Upon obtaining a DNA standard from Wright,

subsequent Y-STR forensic testing was completed in 2017. The results of this testing
identified Wright as a contributor to the male DNA profile found in S.S.’s “vaginal

samples, swab of the comb from the pubic hair combing, and a genital swabbing.”

               Sonya Dziuba, who is an investigator for Cuyahoga County

Prosecutor’s Sexual Assault Unit, testified that she was assigned to investigate S.S.’s

case. Investigator Dziuba testified that DNA testing performed on S.S.’s rape kit

produced investigative leads that identified Wright as a suspect. In the course of her

“reinvestigation,” Investigator Dziuba interviewed S.S., traveled to the area where

the incident allegedly occurred, and created a photo array that contained a

photograph of Wright. When S.S. was presented with the photo array by a blind

administrator, she circled the photograph of an individual who was not Wright.

                                    Victim M.S.

               Jennifer Gerhardt testified that in April 2005, she and M.S. went for

a walk together in an effort to “find some marijuana.” At some point, Gerhardt and

M.S. were approached by a black male, later identified as then 36-year old Wright.

Gerhardt testified that she and M.S. had never met Wright before. After some

discussion, Gerhardt and M.S. agreed to follow Wright to an apartment that was

owned by Jimmie McArthur. Gerhardt and M.S. were in the apartment for a brief

period of time when M.S. and Wright suddenly left the apartment together. Gerhardt

testified that M.S. never returned to McArthur’s apartment that evening.

               Jimmie McArthur testified that in April 2005, he was living in an

apartment located in Lakewood, Ohio. Regarding the night in question, McArthur

recalled Wright arriving at his apartment with “two young ladies” that he had never
met before. McArthur described the females as too young to entertain and stated

that they were “a little too young for [his] taste.” According to McArthur, Wright

and one of the females left his apartment to purchase alcohol and marijuana. When

he realized that Wright was not returning, McArthur politely asked the remaining

female to leave his apartment. McArthur testified that he did not observe any sexual

interaction between Wright and either of the two females. McArthur was

subsequently contacted by police officials about that evening. He identified Wright

in a photo array as the man who came to his apartment with two females.

              Helen Molly testified that in April 2005, she was employed as a

registered nurse at Lutheran Hospital when M.S. arrived at the hospital and alleged

that she was sexually assaulted by an unknown male at 12:05 a.m. Nurse Molly

testified that she performed the rape-kit examination on M.S. and took a narrative

report as part of her examination. Nurse Molly testified that upon completing M.S.’s

rape-kit examination, she collected the clothing M.S. was wearing and released the

evidence to law enforcement officials. Regarding the narrative history obtained

from M.S., Nurse Molly testified that the information is gathered from the patient

so that the medical professionals are “able to get in their own words exactly what

happened at that time that they remember.” M.S.’s medical records, marked state’s

exhibit No. 40, reflect that M.S. provided the following narrative to Nurse Molly:

      Patient stated that she went into Lakewood with friend Jennifer. They
      met up with a boy she didn’t know. They went to his friend’s apartment.
      They left the friend’s apartment and went to railroad tracks. Then
      returned to friend’s apartment. Patient and male left again, returned
      to railroad tracks. Male left her. Patient thought she was alone. Male
      then came from behind, grabbed her. They went to apartment of
      unknown person and patient was sexually assaulted there. Taken to
      apartment against her will.

The report further states that M.S. appeared “disheveled,” and “was able to verbalize

what happened — flat affect.”

              Retired Lakewood police detective, Kenneth Kulczycki, testified that

in April 2005, he was assigned to investigate allegations of a “possible sexual

assault” against M.S. after she was taken to Lutheran Hospital by her mother. Det.

Kulczycki testified that he met with M.S. and her mother, and learned “all pertinent

information about what happened that led up to the assault or the crime.” Upon

obtaining a written statement from M.S., Det. Kulczycki then collected M.S.’s rape

kit and clothing from the hospital and delivered the evidence to the Lakewood police

department’s storage room.

              Det. Kulczycki testified that in the course of his investigation, he went

to a convenience store in an effort to find video footage of M.S. and the alleged

perpetrator together. Relevant to this appeal, the following exchange occurred on

the record:

      PROSECUTOR: Did you attempt to find any video footage or anything
      of that nature?

      DET. KULCZYCKI: Oh, I did. I did go to a convenience store where
      [M.S.] and I think the gentleman, the person went to and it wasn’t
      available at that time.
      PROSECUTOR: Now, why did you go search for video footage?

      DET. KULCZYCKI: I believe they went there for alcohol or something
      like that.
PROSECUTOR: Okay. So in other words, did you go look for video
footage based on something you learned from [M.S.] when she told you
what had happened to her?

DET. KULCZYCKI: Yes.

PROSECUTOR: What is it she told you had happened to her that
caused you to do these things investigatively?

DEFENSE COUNSEL: Objection.

THE COURT: Overruled.

DET. KULCZYCKI: She said she was raped by this party she went to
the store with.

PROSECUTOR: Can you tell us more?

DET. KULCZYCKI: Yes. They went to the store for alcohol and maybe
for drugs also and on the way back walking after the store walking back
along the tracks to the apartment —

DEFENSE COUNSEL: Continuing objection.

THE COURT: Overruled.

DET. KULCZYCKI: — the suspect went missing for a short time, very
short time. And then the suspect came up from behind and grabbed
her and forced her into a car and took her to another apartment where
he tied her up and had sex with her, raped her.

PROSECUTOR: And when you’re saying the perpetrator, you’re
talking the person she only knew as Joe?

DET. KULCZYCKI: Yes.

PROSECUTOR: And so she told you he forced her into a car, correct?

DEFENSE COUNSEL: Objection.

THE COURT: Sustained.
      PROSECUTOR: Then you said took her to a separate apartment, what
      do you mean separate?

      DEFENSE COUNEL: Continuing objection.

      THE COURT: Overruled.

      DET. KULCZYCKI: Not back to the original apartment, some other
      apartment that she didn’t know where it was.

      PROSECUTOR: Oh, okay. And so based on this report that [M.S.]
      made to you —

      DET. KULCZYCKI: Yes.

      PROSECUTOR: — how did that relate to what you do in terms of
      looking for video footage?

      DET. KULCZYCKI: Well, we tried to identify the suspect if there was a
      picture of him because all we knew was by the name Joe.

              Lieutenant Kevin Kaucheck of the Lakewood police department

testified that he was assigned to conduct the follow-up investigation on M.S.’s case.

In the course of his investigation, Lt. Kaucheck interviewed M.S., her mother, her

sister, Gerhardt, and McArthur. Lt. Kaucheck stated that he confronted M.S. about

perceived inconsistencies between her story and the statements provided by other

witnesses.   When M.S. stopped cooperating with the police investigation, Lt.

Kaucheck was unable to develop further leads and the case was closed.

              Investigator Dziuba was also assigned to investigate M.S.’s cold case.

Investigator Dziuba testified that she spoke with M.S. on the phone. M.S., who was

living outside the state of Ohio, expressed that she did not wish to talk about the

incident or participate in the investigation. Investigator Dziuba explained that, in
her experience, it is not surprising when a sexual assault victim declines to speak

about the incident. However, because M.S. did not wish to cooperate with the

investigation, Investigator Dziuba was required to obtain a search warrant to gain

access to M.S.’s relevant medical records. Investigator Dziuba also interviewed

Gerhardt, McArthur, and Wright. During her interview with Wright, Investigator

Dziuba collected a DNA standard that was used to conduct further DNA testing. The

authenticity of M.S.’s DNA report and the conclusions reached therein were

stipulated to by Wright. The DNA report reflects that Wright was included as a

major contributor in the DNA profile obtained from M.S.’s vaginal sample.

              At the conclusion of trial, the jury returned a verdict of guilty as to the

unlawful sexual conduct with a minor offense committed against M.S. Wright was

found not guilty of all counts pertaining to S.S. In November 2018, the trial court

sentenced Wright to two years in prison.

              Wright now appeals from his conviction.

                              II. Law and Analysis

                                    A. Joinder

              In his first assignment of error, Wright argues “the state improperly

joined two allegations of sexual impropriety against Wright involving two separate

alleged victims.” Wright contends the evidence against him was not “simple and

direct,” and therefore, he was prejudiced by the joinder of multiple offenses.

              Under Crim.R. 8(A), which governs the joinder of offenses, two or

more offenses may be charged together if the offenses “are of the same or similar
character, * * * or are based on two or more acts or transactions connected together

or constituting parts of a common scheme or plan, or are part of a course of criminal

conduct.”

              The law favors joining multiple offenses in a single trial if the

requirements of Crim.R. 8(A) are satisfied. State v. Lott, 51 Ohio St.3d 160, 163, 555

N.E.2d 293 (1990); State v. Ferrell, 8th Dist. Cuyahoga No. 100659, 2014-Ohio-

4377, ¶ 38. If it appears, however, that the defendant would be prejudiced by the

joinder, a trial court may grant a severance. Crim.R. 14; State v. Diar, 120 Ohio

St.3d 460, 2008-Ohio-6266, 900 N.E.2d 565, ¶ 95. The defendant bears the burden

of proving prejudice and that the trial court abused its discretion in denying

severance. Diar at id.

              The state can refute a defendant’s claim of prejudice by joinder of

multiple offenses in two ways (1) a showing that the evidence of each crime is simple

and direct or (2) evidence of the other crimes would be admissible even if the counts

were severed. State v. Anderson, 2017-Ohio-931, 86 N.E.3d 870, ¶ 25 (8th Dist.),

citing Lott at 163. When the evidence is “simple and direct,” an accused is not

prejudiced by joinder regardless of the nonadmissibility of evidence of the crimes as

other acts under Evid.R. 404(B). Lott at id. Thus, if the state can meet the

requirements of the “joinder test,” it need not meet the requirements of the stricter

“other acts test.” State v. Peterson, 8th Dist. Cuyahoga Nos. 100897 and 100899,

2015-Ohio-1013, ¶ 66, citing State v. Franklin, 62 Ohio St.3d 118, 122, 580 N.E.2d 1

(1991).
                “Simple and direct” evidence means that the evidence of each crime

is “so clearly separate and distinct as to prevent the jury from considering evidence

of [some crimes] as corroborative of the other.” State v. Belle, 8th Dist. Cuyahoga

Nos. 107046 and 107300, 2019-Ohio-787, ¶ 25, citing State v. Quinones, 11th Dist.

Lake No. 2003-L-015, 2005-Ohio-6576, ¶ 48. Evidence is “simple and direct” if the

trier of fact is capable of segregating the proof required for each offense. Belle at id.,

citing State v. Gravely, 188 Ohio App.3d 825, 2010-Ohio-3379, 937 N.E.2d 136, ¶ 39

(10th Dist.).

                The object of the “simple and direct” test is to prevent the jury from

improperly considering evidence of various crimes as corroborative of each other.

State v. Echols, 128 Ohio App.3d 677, 694, 716 N.E.2d 728 (1st Dist.1998). “The very

essence of the rule is that the evidence be such that the jury is unlikely to be confused

by it or misuse it.” Id. Thus, as this court has stated, “Ohio appellate courts routinely

find no prejudicial joinder where the evidence is presented in an orderly fashion as

to the separate offenses or victims without significant overlap or conflation of proof.”

State v. Echols, 8th Dist. Cuyahoga No. 102504, 2015-Ohio-5138, ¶ 16, citing State

v. Lewis, 6th Dist. Lucas Nos. L-09-1224 and L-09-1225, 2010-Ohio-4202, ¶ 33.

                After careful consideration, we find nothing in the record to suggest

that a prejudicial joinder occurred. The charges brought against Wright stemmed

from separate incidents relating to different victims.          Although the offenses

committed against each victim were sexual in nature, the incidents occurred several

years apart and involved unrelated facts and circumstances. Each case was entirely
distinct in proof, involving evidence of separate medical records, separate forensic

analysis, and independent police investigation. We recognize that each case was

reviewed by the same cold-case investigator, who explained to the jury the actions

she took after Wright was identified as a possible suspect in each case. However,

viewing Investigator Dziuba’s testimony in its entirety, we cannot say her

involvement in each case led to confusion, as Wright suggests. Investigator Dziuba

was questioned separately about her role in each case without significant overlap.

               Accordingly, we find the record supports the trial court’s

determination that the evidence pertaining to each victim and each offense was

simple and direct. Contrary to Wright’s position, there is no indication that evidence

pertaining to each victim’s claims was confused or improperly used to corroborate

each of the separate allegations. In fact, the record establishes that the jury was

sufficiently able to segregate the evidence regarding each victim, as evidenced by

their finding of not guilty on Counts 1, 2, and 3. See State v. Lee, 8th Dist. Cuyahoga

No. 104682, 2017-Ohio-1449, ¶ 19 (the evidence was “simple and direct” as reflected

by the jury acquitting the defendant of offenses relating to one of the several

shootings); State v. Bonneau, 8th Dist. Cuyahoga No. 97565, 2012-Ohio-3258, ¶ 22

(the jury’s not guilty verdict as to the counts relating to one victim and its guilty

verdicts as to the counts relating to another demonstrated that the jury was able to

separate the evidence and considered each victim separately); State v. Nitsche,

2016-Ohio-3170, 66 N.E.3d 135, ¶ 95 (8th Dist.) (defendant could not show

prejudice from joinder as he was acquitted of one charge); and State v. Banks, 2015-
Ohio-5413, 56 N.E.3d 289, ¶ 66-68 (8th Dist.) (defendant was unable to show

prejudice for the court’s refusal to sever his offenses because he was acquitted of

some charges).

               Wright’s first assignment of error is overruled.

                                     B. Hearsay

               In his second assignment of error, Wright argues the introduction of

M.S.’s hearsay statements regarding an alleged kidnapping and sexual assault

violated his right to confrontation. Wright contends that because M.S. did not testify

at trial, he had no opportunity to confront her testimonial accusations.

               A trial court has broad discretion regarding the admission of

evidence, including whether evidence constitutes hearsay and whether it is

admissible hearsay. Solon v. Woods, 8th Dist. Cuyahoga No. 100916, 2014-Ohio-

5425, ¶ 10. We therefore will not disturb a trial court’s decision regarding the

admissibility of hearsay evidence absent an abuse of discretion. Id., citing State v.

Maurer, 15 Ohio St.3d 239, 265, 473 N.E.2d 768 (1984).

               The Confrontation Clause of the Sixth Amendment to the United

States Constitution, made applicable to the states through the Fourteenth

Amendment, provides that “[i]n all criminal prosecutions, the accused shall enjoy

the right * * * to be confronted with the witnesses against him.” See State v. Issa, 93

Ohio St.3d 49, 752 N.E.2d 904 (2001). Further, Article I, Section 10, of the Ohio

Constitution provides that “[i]n any trial, in any court, the party accused shall be

allowed * * * to meet the witnesses face to face * * *.” Id.
               The Confrontation Clause prohibits the admission of an out-of-court

statement of a witness who does not appear at trial if the statement is testimonial,

unless the defendant has had an opportunity to cross-examine the witness.

Crawford v. Washington, 541 U.S. 36, 53-54, 124 S.Ct. 1354, 158 L.Ed.2d 177

(2004). “Testimonial” statements generally include hearsay statements “‘made

under circumstances which would lead an objective witness reasonably to believe

that the statement would be available for use at a later trial.’” Id. at 52, quoting the

amicus brief of the National Association of Criminal Defense Lawyers.                In

determining whether a statement is testimonial for purposes of the Confrontation

Clause, “‘courts should focus on the expectation of the declarant at the time of

making the statement; the intent of a questioner is relevant only if it could affect a

reasonable declarant’s expectations.’” State v. Thomas, 8th Dist. Cuyahoga No.

101202, 2015-Ohio-415, ¶ 21, quoting State v. Stahl, 111 Ohio St.3d 186, 2006-Ohio-

5482, 855 N.E.2d 834, paragraph two of the syllabus.

               In attempting to determine whether a statement is testimonial, the

United States Supreme Court has employed the “primary purpose” test, from which

it seeks to quantify the primary objective of the questioning:

      Statements are nontestimonial when made in the course of police
      interrogation under circumstances objectively indicating that the
      primary purpose of the interrogation is to enable police assistance to
      meet an ongoing emergency. They are testimonial when the
      circumstances objectively indicate that there is no such ongoing
      emergency, and that the primary purpose of the interrogation is to
      establish or prove past events potentially relevant to later criminal
      prosecution.
Davis v. Washington, 547 U.S. 813, 822, 126 S.Ct. 2266, 165 L.Ed.2d 224 (2006).

              The Supreme Court has further explained that in making a “primary

purpose” determination, the courts must consider all relevant circumstances, and

“‘[w]here no such primary purpose exists, the admissibility of a statement is the

concern of state and federal rules of evidence, not the Confrontation Clause.” Ohio

v. Clark, 576 U.S. __, 135 S.Ct. 2173, 2176, 192 L.Ed.2d 306 (2015), quoting

Michigan v. Bryant, 562 U.S. 344, 359, 131 S.Ct. 1143, 179 L.Ed.2d 93 (2011).

              Hearsay is an out-of-court statement offered for the truth of the

matter asserted. Evid.R. 801(C). Hearsay is inadmissible unless it falls within a

specific exception outlined in the rules of evidence. Evid.R. 802. The Confrontation

Clause does not bar the admission of hearsay statements that are not testimonial.

State v. Siler, 116 Ohio St.3d 39, 2007-Ohio-5637, 876 N.E.2d 534, ¶ 21. Indeed,

where nontestimonial hearsay is at issue, the Confrontation Clause is not implicated

and need not be considered. Whorton v. Bockting, 549 U.S. 406, 420, 127 S.Ct. 1173,

167 L.E.2d 1 (2007).

              On appeal, Wright challenges certain testimony provided by Nurse

Molly and Det. Kulczycki regarding the initial characterization of the conduct

between Wright and M.S. as a rape and/or sexual assault. We separately address

the nature of the testimony provided by each witness.

                          Testimony of Nurse Molly

              In this case, Nurse Molly proffered extensive testimony regarding

M.S.’s medical records and her role in collecting M.S.’s rape kit. During her
testimony, Nurse Molly recited the narrative she received from M.S. during the

medical examination. In relevant part, Nurse Molly testified that M.S. reported

being sexually assaulted by a man she met while walking with her friend. In

challenging this statement, Wright contends that M.S.’s description of the incident

was unrelated to her medical treatment and was “unequivocally provided for

investigative purposes.”

              “This court has repeatedly held that statements elicited during

questioning by medical personnel for the purposes of medical diagnoses and

treatment are not testimonial, and therefore, are not barred by the Confrontation

Clause.” State v. Diaz, 8th Dist. Cuyahoga No. 103878, 2016-Ohio-5523, ¶ 32, citing

Echols, 8th Dist. Cuyahoga No. 102504, 2015-Ohio-5138; Thomas, 8th Dist.

Cuyahoga No. 101202, 2015-Ohio-415; State v. Bowleg, 8th Dist. Cuyahoga Nos.

100263 and 100264, 2014-Ohio-1433.

              Similarly, “[s]tatements made for the purposes of medical diagnosis

and treatment are a clearly defined, long-standing exception to the rules of hearsay.”

Echols at ¶ 27. Evid.R. 803(4) allows for the admission of “[s]tatements made for

purposes of medical diagnosis or treatment and describing medical history, or past

or present symptoms, pain, or sensations, or the inception or general character of

the cause or external source thereof insofar as reasonably pertinent to diagnosis or

treatment.” “‘[C]ourts have consistently found that a description of the encounter

and identification of the perpetrator are within [the] scope of statements for medical

treatment and diagnosis.’” Id., quoting In re D.L., 8th Dist. Cuyahoga No. 84643,
2005-Ohio-2320, ¶ 21, citing State v. Stahl, 9th Dist. Summit No. 22261, 2005-

Ohio-1137, at ¶ 15.

               As this court has explained:

      A victim’s statement that she had been raped is relevant for medical
      diagnosis and treatment because it directs medical providers to
      examine the genital areas for physical injury, administer a pregnancy
      test, and prescribe medications for the prevention of sexually
      transmitted diseases * * *. A patient’s statements concerning how the
      alleged rape occurred can be relevant to show the ‘general cause or
      external source thereof insofar as reasonably pertinent to diagnosis or
      treatment.’ Evid.R. 803(4). For example, the victim’s statements may
      guide medical personnel to the particular area(s) of the victim’s body
      to be examined for injury, as well as indicate which areas may need
      more immediate treatment than others. State v. Menton, 7th Dist.
      [Mahoning] No. 07 MA 70, 2009-Ohio-4640, ¶ 51 (‘* * * the description
      of how the [sexual] assault took place, over how long of a period, how
      many times a person was hit, choked or penetrated, and what types of
      objects were inserted are all specifically relevant to medical treatment.
      They are part of the medical history. They are the reason for the
      symptoms. They let the examiner know where to examine and what
      types of injuries could be latent.’)

Bowleg at ¶ 19, quoting State v. Wallace, 3d Dist. Union No. 14-10-20, 2011-Ohio-

1728, ¶ 18.

               After careful consideration, we find the narrative statement was made

by M.S. for the purpose of medical diagnosis and treatment. The statements were

made to medical personnel during an emergency medical examination and were

relevant to the type of treatment M.S. would receive. In this case, the nature of

M.S.’s history caused the medical personnel to perform a rape kit, complete an

internal speculum examination, test for sexually transmitted diseases, and

administer a pregnancy test and the morning after pill. Under these circumstances,
we find the out-of-court statements made to Nurse Molly were not elicited as part of

a police investigation or in anticipation of prosecution. Rather, the narrative

statements were made primarily for the purpose of medical diagnosis and

treatment. The statements are therefore admissible under the hearsay exception

outlined in Evid.R. 803(4) and do not violate the Confrontation Clause.

                          Testimony of Det. Kulczycki

               In this case, Det. Kulczycki testified that he attempted to recover

video footage from a convenience store after M.S. informed him that “she was raped

by [the] party she went to the store with.” When asked to elaborate, Det. Kulczycki

stated:

      They went to the store for alcohol and maybe for drugs also and on the
      way back walking after the store walking back along the tracks to the
      apartment * * * the suspect went missing for a short time, very short
      time. And then the suspect came up from behind and grabbed her and
      forced her into a car and took her to another apartment where he tied
      her up and had sex with her, raped her.

               On appeal, Wright contends that Det. Kulczycki’s testimony was

unfairly prejudicial and unquestionably testimonial. He asserts that the foregoing

statements were provided for the “primary purpose of creating an out-of-court

substitute for trial testimony.”

               “Law-enforcement officers may testify to out-of-court statements for

the nonhearsay purpose of explaining the next investigatory step.” State v. Beasley,

153 Ohio St.3d 497, 2018-Ohio-493, 108 N.E.3d 1028, ¶ 172.            However, the

testimony must satisfy three criteria to be properly admitted as nonhearsay: “(1) the

conduct to be explained is relevant, equivocal, and contemporaneous with the
statements, (2) the probative value of the statements is not substantially outweighed

by the danger of unfair prejudice, and (3) the statements do not connect the accused

with the crime charged.” Id., citing State v. Ricks, 136 Ohio St.3d 356, 2013-Ohio-

3712, 995 N.E.2d 1181, ¶ 27.

               Applying this framework, we find the challenged portion of the

detective’s testimony was admissible nonhearsay explaining why Det. Kulczycki

went to the convenience store in an effort to capture Wright and M.S. together on

surveillance-video footage. At the time Det. Kulczycki went to the convenience store,

the police did not know the identity of the alleged perpetrator.         Thus, Det.

Kulczycki’s testimony served to explain why the investigation moved in a certain

direction, not to affirmatively prove Wright’s guilt. In addition, we are unable to

conclude that the detective’s testimony was unfairly prejudicial. As discussed below,

the challenged testimony constituted relevant evidence, which properly provided

the trier of fact with information required to understand the nature and context of

the police investigation. Under these circumstances, we find Det. Kulczycki’s

statement satisfied the Ricks criteria.

               Moreover, even if this court were to find Det. Kulczycki’s testimony

exceeded the information necessary to explain the basis of his investigation, any

error was harmless beyond a reasonable doubt. Whether a Confrontation Clause

violation is harmless beyond a reasonable doubt involves not merely an inquiry into

the sufficiency of the remaining evidence, absent the erroneously admitted evidence,

but whether there is a reasonable possibility that the violating evidence might have
contributed to the resulting conviction. Ricks at ¶ 46, citing Chapman v. California,

386 U.S. 18, 24, 87 S.Ct. 824, 17 L.Ed.2d 705 (1967). Based on the record before us,

we find no reasonable possibility that the challenged testimony of Det. Kulczyski

contributed to Wright’s unlawful sexual conduct with a minor conviction. Det.

Kulczycki’s testimony regarding the nature of the crime he was investigating was

cumulative to other evidence properly admitted during trial.

              Based on the foregoing, we find Wright’s Sixth Amendment rights

were not violated by Nurse Molly’s or Det. Kulczycki’s testimony. Accordingly, the

trial court did not err by allowing the testimony into evidence. Wright’s second

assignment of error is overruled.

                            C. Relevant Testimony

              In his third assignment of error, Wright argues the trial court erred

by permitting witnesses to provide prejudicially irrelevant testimony that allowed

the jury to base its verdict on matters other than evidence of the actual offense

charged.

              To be relevant and therefore admissible, evidence must have a

tendency “to make the existence of any fact that is of consequence to the

determination of the action more probable or less probable than it would be without

the evidence.” Evid.R. 401. See also Oakwood v. Makar, 11 Ohio App.3d 46, 50,

463 N.E.2d 61 (8th Dist.1983). Even if the evidence is relevant, it must be excluded

under Evid.R. 403(A) “if its probative value is substantially outweighed by the

danger of unfair prejudice, of confusion of the issues, or of misleading the jury.”
However, despite the mandatory terms of Evid.R. 403(A), the appropriate standard

of review is the abuse of discretion standard. The Supreme Court of Ohio has

interpreted Evid.R. 403(A) to mean that “‘[t]he trial court has broad discretion in

the admission * * * of evidence and unless it has clearly abused its discretion and the

defendant has been materially prejudiced thereby, this court should be slow to

interfere.’” Maurer, 15 Ohio St.3d 239, 265, 473 N.E.2d 768 (1984), quoting State

v. Hymore, 9 Ohio St.2d 122, 128, 224 N.E.2d 126 (1967).

                 In reaching a decision involving admissibility under Evid.R. 403(A),

a trial court must engage in a balancing test to ascertain whether the probative value

of the offered evidence outweighs its prejudicial effect. Id. at paragraph seven of the

syllabus. In order for the evidence to be deemed inadmissible, its probative value

must be minimal and its prejudicial effect great. State v. Morales, 32 Ohio St.3d

252, 258, 513 N.E.2d 267 (1987). Furthermore, relevant evidence that is challenged

as having probative value that is substantially outweighed by its prejudicial effects

“should be viewed in a light most favorable to the proponent of the evidence,

maximizing its probative value and minimizing any prejudicial effect” to the party

opposing its admission. Maurer at 265.

                 Although evidence may be damaging or harmful to the defendant,

that does not necessarily mean that the evidence is prejudicial under the rules of

evidence.      Inherently, all evidence introduced against a criminal defendant is

prejudicial.    Unfairly prejudicial evidence, though, tends to appeal to a jury’s

emotional sympathies rather than intellect. Oberlin v. Akron Gen. Med. Ctr., 91
Ohio St.3d 169, 172, 2001-Ohio-248, 743 N.E.2d 890, quoting Weissenberger’s Ohio

Evidence (2000) 85-87, Section 403.3.

               Wright was charged with unlawful sexual conduct with a minor,

which required the state to prove beyond a reasonable doubt that Wright engaged

in sexual conduct with another, who is not the spouse of the offender, “when the

offender knows the other person is 13 years of age or older but less than 16 years of

age, or the offender is reckless in that regard.” R.C. 2907.04(A). As previously

discussed, the state presented testimony from medical personnel and law

enforcement officials who expressed that M.S. had reported being raped. Nurse

Molly was questioned at length about M.S.’s rape-kit examination and her narrative

report, wherein M.S. indicated that she had been “sexually assaulted.” Similarly,

Det. Kulczycki provided testimony regarding the nature of M.S.’s initial allegations

to the police in an effort to explain the steps he took in the course of his investigation.

               On appeal, Wright argues that the repeated references to M.S.’s

allegations of rape were unfairly prejudicial. Wright notes that he was not charged

with rape, and that the only issue before the jury is whether he “had been reckless in

having sex with M.S. as he knew or should have known she was under the age of 16.”

Thus, Wright contends that “the prejudice of the admissions is obvious, if a

defendant rapes a woman, he is probably reckless in that regard, as a rapist would

likely not care about the age of his victim.” Wright suggests that the state’s use of

the rape allegations was intended to arouse the jury’s emotions and “tempt the jury

to decide the case on an improper basis.”
                After careful consideration, we find no abuse of discretion and are

unable to conclude that the trial court abused its discretion by permitting the state

to introduce evidence contained in M.S.’s medical records and the information

gathered and considered by law enforcement officials during their investigation into

the allegations levied by M.S. We recognize that Wright stipulated to the results of

M.S.’s DNA report and conceded that he engaged in sexual conduct with M.S.

Nevertheless, we believe testimony encapsulating the full scope of M.S.’s medical

treatment and the extent of the police investigation constituted relevant evidence.

Because M.S. declined to participate in the prosecution, the challenged testimony

provided the jury with context regarding M.S.’s medical treatment, the efforts taken

by the police to discover the perpetrator’s identity, and nature of Wright’s

interaction with M.S. on the night in question. While this testimony contained facts

that were unfavorable to Wright’s defense, we find the foregoing evidence, including

brief references to allegations of sexual assault, was probative to the jury’s

determination of whether Wright committed the offense of unlawful sexual conduct

with a minor.

                Wright’s third assignment of error is overruled.

                          D. Prosecutorial Misconduct

                In his fourth assignment of error, Wright argues the state committed

prosecutorial misconduct during its closing argument.

                In reviewing a claim of prosecutorial misconduct, we must determine

whether the comments and questions by the prosecution were improper and, if so,
whether they prejudiced Wright’s substantial rights. State v. Smith, 14 Ohio St.3d

13, 14-15, 470 N.E.2d 883 (1984).         An appellate court should only reverse a

conviction if the effect of the misconduct “‘permeates the entire atmosphere of the

trial.’” State v. Gibson, 8th Dist. Cuyahoga No. 98725, 2013-Ohio-4372, ¶ 99,

quoting State v. Tumbleson, 105 Ohio App.3d 693, 699, 664 N.E.2d 1318 (12th

Dist.1995). “The touchstone of analysis ‘is the fairness of the trial, not the culpability

of the prosecutor.’” State v. Gapen, 104 Ohio St.3d 358, 2004-Ohio-6548, 819

N.E.2d 1047, ¶ 92, quoting Smith v. Phillips, 455 U.S. 209, 219, 102 S.Ct. 940, 71

L.Ed.2d 78 (1982).

               Generally, a prosecutor is entitled to wide latitude during closing

argument. State v. Harris, 2017-Ohio-2751, 90 N.E.3d 342, ¶ 84 (8th Dist.), citing

Maurer, 15 Ohio St.3d 239, 473 N.E.2d 768 (1984). And the closing argument must

be viewed in its entirety to determine whether the disputed remarks were

prejudicial. “[I]solated comments by a prosecutor are not to be taken out of context

and given their most damaging meaning.” Gapen at ¶ 106, citing Donnelly v.

DeChristoforo, 416 U.S. 637, 647, 94 S.Ct. 1868, 40 L.Ed.2d 431 (1974).                In

determining whether a prosecutor’s comment was prejudicial, we consider several

factors: (1) the nature of the remark(s), (2) whether an objection was made by

counsel, (3) whether the court gave curative instructions, and (4) the general

strength of the evidence against the defendant. Harris at ¶ 84, citing State v.

Braxton, 102 Ohio App.3d 28, 41, 656 N.E.2d 970 (8th Dist.1995).
               In this case, Wright argues the prosecutor improperly characterized

the conduct committed against M.S. as rape, when he was not charged with a rape

offense. Wright also contends the prosecutor mischaracterized the definition of

recklessness by suggesting that Wright had “a duty to determine if [M.S] is old

enough to consent to sex.” Finally, Wright asserts that the prosecutor improperly

denigrated defense counsel by asking the jury to “reject the invitation from defense

counsel to focus on victim vulnerability or demand they be perfect.”

               Contrary to Wright’s arguments on appeal, we are unable to conclude

that the challenged remarks were made in the attempt to “play to the jury’s

sympathies.” Initially, we note that the prosecutor’s misstatement of the law of

recklessness was objected to, and appropriately sustained by the trial court. In

addition, the record reflects that the prosecutor’s use of the phrase “rape victims”

was primarily made in reference to S.S. and in rebuttal of defense counsel’s attempt

to minimize the veracity of S.S.’s allegations by noting that she was “confrontational”

during her cross-examination and “misrepresented her sexual history.” Finally, the

record does not support Wright’s position that the state improperly denigrated

defense counsel. Viewing the challenged statements in context, it is evident that the

prosecutor was merely responding, in a professional manner, to the arguments

raised during defense counsel’s closing arguments. Specifically, the prosecutor

implored the jury to look past defense counsel’s attempt to impeach S.S. and M.S.’s

credibility by raising issues of character.
              Viewing the closing arguments in their entirety, we find the state did

not commit misconduct such that Wright was deprived of a fair trial. Wright’s fourth

assignment of error is overruled.

                                     E. Venue

              In his fifth assignment of error, Wright argues the state failed to

establish that Cuyahoga County, Ohio had venue to charge him with the underlying

offense.

              Venue refers to the proper place in which to try a criminal matter.

Under Article I, Section 10 of the Ohio Constitution and R.C. 2901.12, “evidence of

proper venue must be presented in order to sustain a conviction for an offense.”

State v. Hampton, 134 Ohio St.3d 447, 2012-Ohio-5688, 983 N.E.2d 324, ¶ 20.

Venue is not a material element of an offense charged, but it is, nevertheless, a fact

the state must prove beyond a reasonable doubt in a criminal prosecution unless it

is waived by the defendant. State v. Headley, 6 Ohio St.3d 475, 477, 453 N.E.2d 716

(1983), citing State v. Draggo, 65 Ohio St.2d 88, 90, 418 N.E.2d 1343 (1981). “‘A

conviction may not be had in a criminal case where the proof fails to show that the

crime alleged in the indictment occurred in the county where the indictment was

returned.’” Hampton at ¶ 19, quoting State v. Nevius, 147 Ohio St. 263, 71 N.E.2d

258 (1947), paragraph three of the syllabus.

              On appeal, Wright contends the state “failed to prove beyond a

reasonable doubt that [he] had sex with M.S. in Cuyahoga County.” While Wright

does not dispute that he and M.S. were in Cuyahoga County at the time they met and
walked to Jimmie McArthur’s apartment, he maintains the state failed to elicit direct

testimony establishing where the subsequent sexual conduct occurred.

               However, venue does not need to be proven in express terms, but

rather, can be established by the totality of facts and circumstances of the case. State

v. May, 8th Dist. Cuyahoga No. 102482, 2015-Ohio-4275, ¶ 22, citing State v.

Chintalapalli, 88 Ohio St.3d 43, 45, 2000-Ohio-266, 723 N.E.2d 111; Headley at

477; Hampton at ¶ 19 (“‘it is not essential that the venue of the crime be proven in

express terms, provided it be established by all the facts and circumstances in the

case, beyond a reasonable doubt, that the crime was committed in the county and

state as alleged in the indictment’”), quoting State v. Dickerson, 77 Ohio St. 34, 82

N.E. 969 (1907), paragraph one of the syllabus. Thus, venue may be established by

circumstantial evidence. See, e.g., State v. Wheat, 10th Dist. Franklin No. 05AP-30,

2005-Ohio-6958, ¶ 10, 13 (although no witness testified that offenses at issue

occurred in Franklin County, state presented sufficient circumstantial evidence as

to the location of the crime to establish venue); State v. Martin, 10th Dist. Franklin

Nos. 02AP-33 and 02AP-34, 2002-Ohio-4769, ¶ 27-30 (where there was no direct

testimony that offense at issue occurred in Franklin County, sufficient

circumstantial evidence existed to establish venue based on testimony of responding

police officer that he was employed by the city of Columbus, assigned to the

Franklinton area and dispatched to a specific address in the area, and video that

showed that location of offense was in an urban setting and there was no evidence

to suggest that the offense occurred outside Franklin County); State v. Norton, 2d
Dist. Greene No. 97 CA 112, 1998 Ohio App. LEXIS 5872, *18-21 (Dec. 11, 1998)

(evidence that officers employed by the Greene County Sheriff’s Department

investigated a burglary committed in Bath Township was sufficient to prove venue

in Greene County).

              Upon reviewing the entire record in this case, we find the state

presented sufficient circumstantial evidence to establish Cuyahoga County as the

proper venue. In this case, McArthur testified that on the night of the incident, he

was living in an apartment located in Lakewood, Ohio, when Wright entered his

apartment with “two young ladies.” After a brief period of time, Wright and M.S.

left McArthur’s apartment together on foot. Although M.S. did not testify at trial,

the record contains evidence demonstrating that she walked with Wright to nearby

railroad tracks. After a period of time, Wright then took M.S. to another apartment

where the criminal offense occurred. The record further demonstrates that the

original investigating officers were employed by city of Lakewood and performed

the majority of their investigation near the location of McArthur’s apartment in

Lakewood, Ohio. When asked whether he determined where the incident occurred,

Det. Kulczycki expressed that the police “had an idea it was these apartments behind

Drug Mart on Detroit [Avenue]” in Lakewood, Ohio.

              Viewing this evidence collectively, we find it could be reasonably

determined beyond a reasonable doubt that the unlawful sexual conduct with a

minor offense occurred in Cuyahoga County, Ohio.

              Wright’s fifth assignment of error is overruled.
               Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.          The defendant’s

conviction having been affirmed, any bail pending is terminated. Case remanded to

the trial court for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



EILEEN T. GALLAGHER, JUDGE

MARY EILEEN KILBANE, A.J., and
PATRICIA ANN BLACKMON, J., CONCUR